                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                    IN THE UNITED STATES DISTRICT COURT                        September 06, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                             HOUSTON DIVISION

MYR GARCI,                                §
                                          §
     Plaintiff,                           §
                                          §
v.                                        §     CIVIL ACTION NO. H-18-2953
                                          §
COAST PROFESSIONAL INC. and               §
U.S. DEPARTMENT OF EDUCATION,             §
                                          §
     Defendants.                          §

      ORDER ADOPTING AMENDED MEMORANDUM AND RECOMMENDATION

     Pending before the court is the Magistrate Judge's Amended

Memorandum     and Recommendation         (Docket Entry          No.    29)     and the

objection      filed    thereto.      In       the     Amended     Memorandum             and

Recommendation,        the magistrate judge found that the court had

subject matter         jurisdiction to conduct a review of the U.S.

Department     of   Education's     ("DOE")          decision    pursuant         to      the

Administrative Procedure Act         ("APA") .         The DOE objected on the

grounds that the court had already determined that Plaintiff was

not entitled to injunctive relief and Plaintiff had not argued in

any prior briefing that its decision was arbitrary or capricious.

     The gravamen of Plaintiff's complaint is that her loan balance

is incorrect. Even though the court has denied Plaintiff temporary

injunctive relief,       a review under the APA could afford her the

relief she is seeking, that is, a lower loan balance.

     This court must review de novo portions of the Magistrate

Judge's   proposed       findings   and       recommendations      on    dispositive

matters   to    which     the   parties       have    filed     specific,         written
objections.   See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The

DOE's objection is OVERRULED.       It is, therefore, ORDERED that the

Amended Memorandum and Recommendation is ADOPTED by this court.

     It is further ORDERED that Defendant DOE file a motion for

summary judgment,     supported by the authenticated administrative

record and an explanatory affidavit explaining its calculations of

the loan balances, by October 31, 2019.       Plaintiff's response will

be due by November 22, 2019.

     SIGNED this   �-t#..   day of September, 2019.



                                                      LAKE
                                         UNITED       DISTRICT JUDGE




                                     2
